Name: Commission Regulation (EC) No 2745/95 of 28 November 1995 amending Regulations (EC) No 2266/95 and (EC) No 2267/95
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  European construction;  Europe
 Date Published: nan

 30 . 11 . 95 EN Official Journal of the European Communities No L 287/7 COMMISSION REGULATION (EC) No 2745/95 of 28 November 1995 amending Regulations (EC) No 2266/95 and (EC) No 2267/95 Whereas an error was made in the reference to the period during which import licences can be applied for and in the quantity available in respect of certain product groups ; whereas the Regulations in question must there ­ fore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Repu ­ blic of Hungary and the former Czech and Slovak Repu ­ blic ('), as last amended by Regulation (EC) No 241 6/95 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part (3), as last amended by Regulation (EC) No 2252/95 (4), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EC) No 2266/95 0 and (EC) No 2267/95 (6) determine the quantities of poultry ­ meat products and eggs available under the regimes provided for in the Agreements concluded between the Community, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, of the other part ; HAS ADOPTED THIS REGULATION : Article 1 1 . The words 'of the period 1 January to 31 March 1996' in Article 1 (2) of Regulations (EC) No 2266/95 and (EC) No 2267/95 are hereby replaced by 'of December 1995'. 2. In Annex II to Regulation (EC) No 2266/95 the amount '5 513,50' in group No 4 and '1 750,00 ' in group No 7 are replaced by '6 812,00' and '2 100,00 ' respecti ­ vely. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993 , p. 88. (2) OJ No L 248 , 14. 10 . 1995, p. 28 . 0 OJ No L 166, 1 . 7. 1994, p. 62 . (&lt;) OJ No L 230, 27. 9 . 1995, p. 12. 0 OJ No L 231 , 28 . 9. 1995, p. 13. (&lt;) OJ No L 231 , 28 . 9 . 1995, p. 16.